TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00144-CV



                  Texas Higher Education Coordinating Board, Appellant

                                               v.

                                  Martha P. Perez, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GN-08-003774, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                                    ____________________________________

                                                    David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Joint Motion

Filed: December 15, 2011